Citation Nr: 0918341	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge in 
February 2009; a transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the initial noncompensable 
evaluation assigned his bilateral hearing loss does not 
accurately reflect the severity of the disorder.

A. Outstanding VA Records 

The Veteran testified at his February 2009 Board hearing that 
he has visited the Ann Arbor VA Healthcare System for 
treatment and evaluation related to his bilateral hearing 
loss disability since being awarded service connection for 
hearing loss in December 2006.  Furthermore, he indicated 
that he underwent audiological testing on February 9, 2009.  
In light of the Veteran's testimony as to relevant 
outstanding VA treatment records, the Board finds that a 
remand is necessary to obtain these records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file). 


B. VA Examination

The Veteran was afforded a VA audiology examination in 
connection with his claim in November 2006.  Although the 
examiner provided audiometric findings, she did not comment 
on the functional effects caused by his hearing disability.  
In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  

Additionally, the Veteran's accredited representative asserts 
that the word recognition scores obtained at the November 
2006 VA audiology examination are inadequate for rating 
purposes.  See Statement of Accredited Representative dated 
August 8, 2007.  In this regard, the representative noted 
that the November 2006 word recognition test was presented at 
a "suprathreshold intensity."  It is the representative's 
argument that the Veteran's "ability to hear and 
discriminate speech" has been "distort[ed]" by using an 
intensity above the Veteran's normal speech reception 
threshold.  See id. 

The Board observes that the November 2006 VA examiner 
indicated that the Veteran's speech reception threshold was 
10 dB HL, bilaterally, and that this was in agreement with 
the pure tone average thresholds obtained.  Moreover, she 
stated that his speech discrimination score of 80 percent 
bilaterally was "good when speech is presented to each ear a 
surprathreshold [sic] intensity level."  

The regulations pertaining to evaluation of hearing 
impairment do not indicate what "intensity level" is 
appropriate.  See 38 C.F.R. § 4.85.  Rather, 38 C.F.R. § 4.85 
only requires that the Maryland CNC word list be utilized in 
a controlled speech discrimination test.  However, the 
Secretary, in addition to promulgating 38 C.F.R. § 4.85, has 
provided audiological examiners with guidance as to how the 
regulation should be applied in practice.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (upheld the standard of 
conducting audiometry testing in a sound-controlled room as 
such practice was proscribed in the Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examinations, which is a 'guidance document' issued 
by the Secretary to clarify the regulation and not a 'post 
hoc rationalization').  

The Handbook of Standard Procedures and Best Practices for 
Audiology Compensation and Pension Examinations (hereinafter 
the "Handbook"), does not specify a standard "intensity 
level" for conducting word recognition testing.  Handbook, 
sec. B, pt. 2 (K.C. Dennis, ed. 2004).  However, if speech 
recognition is worse than 94 percent after presentation of a 
full list (50 words), a modified performance-intensity 
function (MPIF) must be obtained "to determine best 
performance."  An MPIF attempts to find the "intensity 
level," or dB HL, at which maximum word recognition is 
obtained.  Table 7 describes the procedure for obtaining the 
MPIF.  See id.

The Board notes that there is no indication in the November 
2006 VA audiology examination report that an MPIF was 
obtained prior to administering the Maryland CNC word 
recognition test.  Moreover, no explanation was provided as 
to why the intensity level used by the examiner was 
appropriate.  The examination report reflects that the 
Veteran's score is 80 percent for each ear; thus, if an MPIF 
was not used to obtain these scores, the Handbook mandates 
that one be obtained and that the test be re-administered 
using this "intensity level."  Since it is unclear from the 
current record whether the word recognition score obtained 
represents the best performance of the Veteran, the Board is 
of the opinion that further VA examination of the Veteran is 
required prior to adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Ann Arbor VA Healthcare System for the 
period from December 1, 2006, through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  Schedule the Veteran for a VA 
audiology examination to determine the 
extent of his disability due to bilateral 
hearing loss.  The claims file and a copy 
of this remand must be made available to 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  The examiner is directed to 
conduct all necessary testing, including 
pure tone threshold testing and word 
recognition testing using the Maryland CNC 
word list.  With respect to word 
recognition testing, the examiner is 
directed to obtain a Modified Performance-
Intensity Function (MPIF) prior to 
administering the full list (50 words) to 
determine the Veteran's best performance.  
The examiner should expressly note the 
MPIF obtained (in dB HL) in the 
examination report, as well as the best 
performance score for a full list of words 
using the MPIF obtained.  See Handbook of 
Standard Procedures and Best Practices for 
Audiology Compensation and Pension 
Examinations, sec. B, pt. 2, Table 7 (K.C. 
Dennis, ed. 2004).  The examiner should 
also fully describe the effects of the 
Veteran's hearing disability on his 
occupational functioning and daily 
activities.  If the examiner cannot 
complete audiological testing or speech 
recognition testing for any reason, he/she 
should provide a detailed explanation for 
why such testing cannot be completed.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




